Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "another plurality of protrusions, wherein each of the other plurality of protrusions" in lines 2 and 3.  It is unclear what which protrusions “other plurality of protrusions” is referring to. For the purposes of examination, the Examiner interprets claim 4 as reciting “a plurality of catheter adapter protrusions, wherein each of the plurality of catheter adapter protrusions”. 
Claim 5 is rejected by virtue of its dependency on claim 4. 
Claim 7 recites the limitation "an inner surface of the septum" in line 1.  Claim 7 depends from claim 6. Claim 6 recites “an inner surface of the septum”. It is unclear if “an inner surface of the septum” of claim 7 is referring to the same thing as claim 6. For the purposes of examination, the Examiner interprets claim 7 to recite “the inner surface of the septum”. 

Claim 8 recites the limitation "an inner surface of the septum" in line 4.  Claim 8 depends from claim 6. Claim 6 recites “an inner surface of the septum”. It is unclear if “an inner surface of the septum” of claim 8 is referring to the same thing as claim 6. For the purposes of examination, the Examiner interprets claim 8 to recite “the inner surface of the septum”. 
Claim 8 recites the limitation "another plurality of protrusions, wherein each of the other plurality of protrusions" in lines 4 and 5.  It is unclear what which protrusions “other plurality of protrusions” is referring to. For the purposes of examination, the Examiner interprets claim 8 as reciting “a plurality of septum protrusions, wherein each of the plurality of septum protrusions”. 
Claim 19 recited the limitation “a plate and an extension extending distally from the plate” in lines 1 and 2. Claim 16, from which claim 19 depends, recites “a plate and an extension”. It is unclear if “a plate and an extension extending distally from the plate” of claim 19 is referring to the same plate and extension referenced in claim 16. For the purposes of examination, the Examiner interprets claim 19 to recite “the plate and the extension extending distally from the plate”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturman (U.S. Patent No. 5,215,525)
Regarding claim 1, Sturman discloses a catheter system (abstract), comprising: a catheter adapter (catheter hub 20, Fig. 1), comprising a distal end (end closest to the proximal end 18 of the catheter, Fig. 1), a proximal end (proximal end 22, Fig. 2), and an internal wall (wall of catheter hub 20, Fig. 1) forming a lumen (space inside walls of catheter hub 20, Fig. 2) extending through the distal end of the catheter adapter (catheter hub 20, Fig. 1) and the proximal end (proximal end 22, Fig. 2) of the catheter adapter; and a needle shield device (at least needle case 24, Fig. 6) coupled to the catheter adapter (catheter hub 20, Fig. 1), the needle shield device comprising: an elongated body (body of needle case 24, see Fig. 1) having a distal end (end closest to catheter 16, Fig. 1), a proximal end (end farthest from catheter 16, Fig. 1), and a slot (see Fig. 1 and col. 3, lines 9-10) disposed between the distal end of the elongated body and the proximal end of the elongated body; a nose portion (end cap 28, Fig. 1) coupled to the distal end of the elongated body (body of needle case 24, Fig. 6), wherein the nose portion (end cap 28, Fig. 1) comprises a plurality of protrusions (ribs 34 and 36, Fig. 2), wherein each of the plurality of protrusions contacts the internal wall of the catheter adapter (see Fig. 2); a needle assembly (needle 10, slide body 60, slide channel latch 62, operator tab 64, Fig. 1) slideably coupled (abstract) to the needle housing (needle case 24, Fig. 1), comprising: an introducer needle (needle 10, Fig. 1) comprising a sharp distal tip (distal end 12, Fig. 1) and a proximal end (opposite to distal end 12, Fig. 1); a needle grip (surface of operator tab 64, Fig. 1 on which a user places their finger); a needle hub (slide body 60, Fig. 1) having a protuberance (operator tab 64, Fig. 1), wherein the proximal end of the introducer needle is secured within the needle hub (clearly shown in Fig. 4), wherein the protuberance 
	Regarding claim 2, Sturman discloses all of claim 1, as previously discussed. Sturman further discloses the nose portion (end cap 28, Fig. 2) comprises a plate and an extension extending distally from the plate, wherein the extension comprises the plurality of protrusions (ribs 34 and 36, Fig. 2). See Examiner Annotated Fig. 1 below. 

    PNG
    media_image1.png
    226
    341
    media_image1.png
    Greyscale

Regarding claim 3, Sturman discloses all of claim 2, as previously discussed. Sturman further discloses a maximum outer diameter of the extension is greater than an inner diameter of the internal wall of the catheter adapter. See Examiner Annotated Fig. 2 below. 


    PNG
    media_image2.png
    183
    273
    media_image2.png
    Greyscale

	Regarding claim 4, Sturman discloses all of claim 2, as previously discussed. Sturman further discloses the internal wall of the catheter adapter (catheter hub 20, Fig. 2) comprises a plurality of catheter adapter protrusions (catch ribs 38 and 40, Fig. 2), wherein each of the plurality of catheter adapter protrusions (catch ribs 38 and 40, Fig. 2) contact the extension (see Examiner Annotated Fig. 1 above) of the nose portion (see Fig. 2).
	Regarding claim 5, Sturman discloses all of claim 4, as previously discussed. Sturman further discloses the plurality of catheter adapter protrusions (catch ribs 39 and 40, Fig. 2) are disposed proximal to the plurality of protrusions (ribs 34 and 36, Fig. 2). See Fig. 2. 
	Regarding claim 16, Sturman discloses a needle shield device (abstract), comprising: a needle housing (at least needle case 24, Fig. 6) configured to couple to a proximal end of a catheter adapter (catheter hub 20, Fig.1 ), the needle housing comprising: an elongated body (body of needle case 24, Fig. 1) having a distal end (end closest to catheter 16, Fig. 1), a proximal end (end farthest from catheter 16, Fig. 1), and a slot (see Fig. 1 and col. 3, lines 9-10) disposed between the distal end of the elongated body and the proximal end of the elongated body;  a nose portion (end cap 28, Fig. 1) coupled to the distal end of the elongated body (body of needle case 24, Fig. 6), wherein the nose portion (end cap 28, Fig. 1) comprises a plurality of protrusions (ribs 34 and 36, Fig. 2), wherein each of the plurality of protrusions contacts the internal wall of the catheter adapter (see Fig. 2); a needle assembly (needle 10, slide body 60, slide channel latch 62, operator tab 64, Fig. 1) slideably coupled (abstract) to the needle .
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterlind (U.S. Patent No. 5,951,515). 
Regarding claim 12, Osterlind discloses a catheter system (abstract), comprising: a catheter adapter (cannula hub 34, Fig. 3), comprising a distal end (end opposite flange 36, Fig. 8), a proximal end (end nearest flange 36, Fig. 8), and an internal wall (wall of cannula hub 34, Fig. 8) forming a lumen (space shown in Fig. 8 between walls of the cannula hub 34) extending through the distal end (end opposite flange 36, Fig. 8) of the catheter adapter and the proximal end (end nearest flange 36, Fig. 8) of the catheter adapter; and a needle shield device (assembly shown in Fig. 7 excluding the cannula hub 34 and cannula 32), coupled to the catheter adapter (cannula hub 34, Fig. 7), the needle shield device (shown in Fig. 7) comprising: a needle housing (needle assembly 2, Fig. 7) comprising: an elongated body (housing 10, Fig. 7) having a distal end (end nearest button member 40, Fig. 7), a proximal end (end nearest flash plug 20, Fig. 7), and a slot (slot 16, Fig. 2) disposed between the distal end of the elongated 
Regarding claim 13, Osterlind discloses all of claim 12, as previously discussed. Osterlind further discloses the flexible arm (resilient arm 50, Fig. 8) extends from the needle grip (serrated grip portion 14, Fig. 1), wherein the nose portion (extending boss 25, Fig. 6) comprises a tab (button member 40, Fig. 4), wherein in response to depression of the tab (see col. 4, lines 45-65), the flexible arm (resilient arm 50, Fig. 8) is configured to release (ash shown in Fig. 7) from the proximal end of the catheter adapter (cannula hub 34, Fig. 5). The assembly shown in Fig. 8 of which resilient arm 50 is a part of the assembly which releases completely from the cannula hub 34 when the button 40 is depressed. Therefore, the resilient arm is configured to release from the proximal end of the catheter adapter. The flexible arm 

    PNG
    media_image3.png
    512
    460
    media_image3.png
    Greyscale

	Regarding claim 14, Osterlind discloses all of claim 13, as previously discussed. Osterlind further discloses the tab (push button 40, Fig. 3) extends further from a longitudinal axis of the catheter system (axis parallel with cannula 32 shown in Fig. 3) than a distal end of the needle grip (portion of serrated grip 14, Fig. 1 closest distal tip 6, Fig. 2) and the proximal end of the catheter adapter (end of cannula hub 34 closest to flange 36, Fig. 8) to facilitate access of the tab by a user (shown clearly in Fig. 3). The Examiner notes that the limitation “to facilitate access of the tab by a user” is being treated as functional language and the Examiner is of the position that the tab of Osterlind fully capable of performing these functions.
Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Paliwoda et al. (WO 2016/123612), hereinafter Paliwoda. 
Regarding claim 12, Paliwoda discloses a catheter system (abstract), comprising: a catheter adapter (catheter hub 114, Fig. 6b), comprising a distal end (end nearest catheter 112, Fig. 6b), a proximal end (end farthest from catheter 112, Fig. 6b), and an internal wall (wall of catheter hub 114, 
Regarding claim 15, Paliwoda discloses all of claim 12, as previously discussed. Paliwoda further discloses the flexible arm extends (engagement arms 172 including resilient members 141, Fig. 7) from .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sturman (U.S. Patent No. 5,215,525) as applied to claim 2 above, and further in view of Roehl et al. (WO 2019/152630), hereinafter referred to as Roehl. 
Regarding claim 6, Sturman discloses all of clam 2, as previously discussed. However Sturman does not disclose the catheter adapter further comprises a septum disposed within the lumen of the catheter adapter, wherein each of the plurality of protrusions contacts an inner surface of the septum. 
Roehl teaches a safety catheter insertion assembly (abstract), further teaching a septum (seal member 32, Fig. 22A) which is in contact with a portion of a needle protection assembly (guard arms 210A/B, see Figs. 22A-C). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter adapter of Sturman to include the septum of Roehl 
	The combination of Sturman and Roehl is hereinafter referred to as the combination of Sturman and Roehl. 
Regarding claim 7, the combination of Sturman and Roehl teaches all of claim 6, as previously discussed. The combination of Sturman and Roehl further teaches the inner surface of the septum (seal member 132, Fig. 22A; Roehl) comprises a plurality of septum protrusions (see Examiner Annotated Fig. 3 below; Roehl), wherein the plurality of septum protrusions contact the extension (see Examiner Annotated Fig. 1 above; Sturman), wherein the plurality of septum protrusions (Roehl) are disposed proximal to the plurality of protrusions (ribs 34 and 36, Fig. 2; Sturman). When the extension of Sturman is inserted into the catheter adapter of Sturman and therefore septum of Roehl, the protrusions of Sturman would fit within the septum of Roehl as the guard arms 210A/B of Roehl fit into the septum of Roehl as demonstrated in Figs. 22A-C of Roehl. 

    PNG
    media_image4.png
    513
    382
    media_image4.png
    Greyscale

	Regarding claim 8, the combination of Sturman and Roehl teaches all of claim 6, as previously discussed. The combination of Sturman and Roehl further teaches the septum (seal member 132, Fig. 22A; Roehl) comprises a distal end, a proximal end, and a barrier disposed between the distal end of the septum and the proximal end of the septum (see Examiner Annotated Fig. 4 below), wherein the septum includes a substantially H-shaped cross-section (see Fig. 6A of Roehl), wherein a portion of an inner surface of the septum proximal to the barrier comprises a plurality of septum protrusions (see Examiner Annotated Fig. 3 above), wherein each of the plurality of septum protrusions contact the -24-extension (see Examiner Annotated Fig. 1 above, Sturman), wherein the plurality of septum protrusions are disposed proximal to the plurality of protrusions (ribs 34 and 36, Fig. 2; Sturman). When the extension of Sturman is inserted into the catheter adapter of Sturman and therefore septum of Roehl, the protrusions of Sturman would fit within the septum of Roehl as the guard arms 210A/B of Roehl fit into the septum of Roehl as demonstrated in Figs. 22A-C of Roehl. Therefore the plurality of septum protrusions are disposed proximal to the plurality of protrusions. 

    PNG
    media_image5.png
    538
    386
    media_image5.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sturman (U.S. Patent No. 5,215,525) as applied to claim 2 above, and further in view of an alternate embodiment of Sturman (U.S. Patent No. 5,215,525). 
Regarding claim 9, Sturman discloses all of claim 2, as previously discussed. However, the previously discussed embodiment of Sturman does not disclose the internal wall of the catheter adapter comprises a plurality of grooves, wherein the plurality of protrusions are disposed within the plurality of grooves, wherein in response to withdrawal of the introducer needle proximally beyond the plurality of grooves, the plurality of protrusions are removed from the plurality of grooves to facilitate removal of the needle assembly from the catheter adapter.
An alternate embodiment of Sturman teaches the internal wall of the catheter adapter (catheter hub 20, Fig. 1) comprises a plurality of grooves (see channel 202 on each side of hub 20, Fig. 12), wherein the plurality of protrusions (described as flanges 206 and 208 in this embodiment, see Fig. 11) are disposed within the plurality of grooves (Fig. 11), wherein in response to withdrawal of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first discussed embodiment of Sturman by replacing the catch ribs 38 and 40 (Fig. 2) with the plurality of grooves taught by the second discussed embodiment of Sturman. It has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sturman (U.S. Patent No. 5,215,525) as applied to claims 1 and 16 above, and further in view of Thoerne et al. (WO 2008/064332), hereinafter referred to as Thoerne. 
Regarding claim 10, Sturman discloses all of claim 1, as previously discussed. However, Sturman does not disclose the nose portion comprises a plurality of capillary tubes, wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port extending through the nose portion such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion. 
Thoerne teaches a system for accessing the vasculature of a patient including a catheter (abstract), further teaching a nose portion (needle cap 24, Fig. 4) comprises a plurality of capillary tubes (capillary tubes 74, Fig. 4), wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port (front vent 72,Fig. 4) extending through the nose portion (see cross section shown in Fig. 3A) such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion (see paragraphs 34 through 36 and 39). 

Regarding claim 17, Sturman discloses all of claim 16, as previously discussed. However, Sturman does not disclose a plurality of capillary tubes, wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port extending through the nose portion such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion. 
Thoerne teaches a system for accessing the vasculature of a patient including a catheter (abstract), further teaching a nose portion (needle cap 24, Fig. 4) comprises a plurality of capillary tubes (capillary tubes 74, Fig. 4), wherein each of the capillary tubes comprises a distal opening proximate a distal opening of a needle port (front vent 72,Fig. 4) extending through the nose portion (see cross section shown in Fig. 3A) such that blood that exits the distal end of the needle port is collected within the capillary tubes to thereby prevent the blood from exiting the nose portion (see paragraphs 34 through 36 and 39). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose portion (end cap 28, Fig. 1) of Sturman to include the capillary tubes of Thoerne proximate a distal opening of needle port (see channel through which needle extends Fig. 5 of Sturman) of Sturman. One of ordinary skill in the art would have been motivated to make this modification in order to retain any blood which may contaminate the nose portion during needle removal from the catheter adapter, as taught by Thoerne (paragraph 39).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sturman (U.S. Patent No. 5,215,525) as applied to claims 1 and 16 above, and further in view Paliwoda et al. (WO 2016/123612), hereinafter Paliwoda.
Regarding claim 11, Sturman discloses all of claim 1, as previously discussed. However, Sturman does not disclose the nose portion comprises a plurality of distally- extending arms, wherein the distally-extending arms and the proximal end of the catheter adapter are engaged in an interference fit.
Paliwoda teaches a releasable catheter hub retainer (abstract), further teaching a plurality of distally- extending arms (arms 172, Fig. 7), wherein the distally-extending arms (arms 172, Fig. 7) and the proximal end of the catheter adapter are engaged in an interference fit. Although arms 172 of the embodiment of Fig. 7 are not specifically engaged in an interference fit, in an alternate embodiment Paliwoda teaches using interference fit to engage an arm with a catheter hub (page 25, lines 24-29). See Fig. 20. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose (end cap 28, Fig. 1) of Sturman to include the arms of Paliwoda (arms 172, Fig. 7) which are engaged in an interference fit with the catheter adapter as taught by Paliwoda on page 25, lines 24-29. One of ordinary skill in the art would have been motivated to make this modification in order to provide an additional means of securement of the catheter insertion device to the catheter and prevent removal before the needle is in the safe position, as taught by Paliwoda (page 5, lines 6-29). Additionally, one of ordinary skill in the art would have been motivated to make the arms 172 of Paliwoda to be interference fit to allow the catheter insertion device to be coupled with a catheter hub that does not include a flange, as taught by Paliwoda (page 25, lines 24-29) and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Paliwoda teaches a releasable catheter hub retainer (abstract), further teaching a plurality of distally- extending arms (arms 172, Fig. 7), wherein the distally-extending arms (arms 172, Fig. 7) and the proximal end of the catheter adapter are engaged in an interference fit. Although arms 172 of the embodiment of Fig. 7 are not specifically engaged in an interference fit, in an alternate embodiment Paliwoda teaches using interference fit to engage an arm with a catheter hub (page 25, lines 24-29). See Fig. 20. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nose (end cap 28, Fig. 1) of Sturman to include the arms of Paliwoda (arms 172, Fig. 7) which are engaged in an interference fit with the catheter adapter as taught by Paliwoda on page 25, lines 24-29. One of ordinary skill in the art would have been motivated to make this modification in order to provide an additional means of securement of the catheter insertion device to the catheter and prevent removal before the needle is in the safe position, as taught by Paliwoda (page 5, lines 6-29). Additionally, one of ordinary skill in the art would have been motivated to make the arms 172 of Paliwoda to be interference fit to allow the catheter insertion device to be coupled with a catheter hub that does not include a flange, as taught by Paliwoda (page 25, lines 24-29) and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sturman (U.S. Patent No. 5,215,525) as applied to claim 16 above and further in view of Shaw et al. (US 2010/0168674 ). 

Shaw teaches an IV catheter introducer (abstract), further teaching a tab (extending tab 260, Fig. 14) extending outwardly from a plate and nose (see elastomeric grommet 258, Fig. 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate of Sturman to include the tab of Shaw. One of ordinary skill in the art would have been motivated to make this modification in order to identify the top side of the catheter introducer such that it can be inserted with the needle bevel facing upwards, as taught by Shaw (paragraph 51). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783